Citation Nr: 1037636	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
generalized anxiety disorder with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See March 2009 substantive appeal, March 
1978 VA examination and May 1980 VA examination; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a 
Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.").  The 
RO did not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not a 
free-standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  This issue is REFERRED to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by: 
depression, difficulty in establishing social relationships, 
sleep disturbances, and feelings of sadness, guilt, and 
worthlessness, with Global Assessment of Functioning (GAF) scores 
of 43 and 55-60 representing "serious" and "moderate" 
symptoms, respectively.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in September 2008.  This letter advised the Veteran 
of the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified types 
of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  This letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2008 
to determine the severity of his generalized anxiety disorder.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran is currently assigned a 50 percent disability 
evaluation for his generalized anxiety disorder pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).  Under this 
diagnostic code, a 50 percent evaluation is warranted when there 
is occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
50 percent for his generalized anxiety disorder at any point 
during the appeal period.  As noted above, the Veteran was 
afforded a VA examination in October 2008 to determine the 
severity of his generalized anxiety disorder.  The Veteran also 
received VA outpatient treatment and evaluation during the 
pendency of the appeal.  

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 70 percent 
evaluation or higher.  Mental status findings within the VA 
treatment records noted that the Veteran's judgment and insight 
were generally appropriate on objective examination.  The VA 
treatment records reported the Veteran had a congruent thought 
process and in October 2008, it was reported the while the 
Veteran's thinking was disorganized, it was logical and 
productive.  The VA treatment records indicated that the Veteran 
was not suffering from delusions or hallucinations.  (See e.g., 
July 2008, April 2009, January 2010 VA treatment records).  At 
the VA examination in October 2008, it was reported the Veteran's 
reasoning skills indicated the capacity for abstract thinking.  
As a whole, VA records indicated that the Veteran was 
appropriately focused, clear and coherent with an appropriate 
speech rate.  There is no record of circumstantial, 
circumlocutory, or stereotyped speech. 

There is no evidence in the claims file that the Veteran suffers 
from speech which is intermittently illogical, obscure, or 
irrelevant.  Rather, the VA examination report reflects that his 
speech was clear and he had a fair ability to express himself.  
There is also no evidence from the VA examiner or the VA 
treatment records that the Veteran suffers from impaired impulse 
control or spatial disorientation which would warrant a higher 
rating.  The evidence of record also does not show that the 
Veteran suffers from memory loss for the names of his close 
relatives, his prior occupation, or his own name.

The evidence of record also has not shown that an increased 
rating is warranted because the Veteran was in danger of hurting 
himself or others.  Although a December 2008 VA treatment record 
noted the Veteran had reported he thought of killing himself, he 
also reported he was a Christian and would not do it.  Both the 
December 2008 and April 2009 VA treatment records note that the 
Veteran was not thought to be a danger to himself or others.  
Furthermore, the most recent VA treatment records of October 2009 
and January 2010 reported the Veteran denied any thoughts or 
feelings of suicide or homicide and was not found to be a danger 
to himself or others.

With regard to near-continuous panic or depression affecting the 
Veteran's ability to function independently, appropriately, and 
effectively, the October 2008 VA examiner remarked that the 
Veteran was suffering from depression and his current intensity 
level was "severe."  The VA examiner reported that the Veteran 
had no friends, low social tolerance, and lack of pleasure.  The 
October 2008 VA examiner reported the Veteran had been living by 
himself for 14 years since his wife passed away.  It was also 
reported that he occupied himself by sending email to friends and 
family.  He received occasional visits from his daughter and 
monthly visits from a church member.  The VA examiner also 
reported that the Veteran had recently moved into an assisted 
living facility, but avoided other residents so that he would not 
get into arguments with them.  In contrast, subsequent VA 
treatment records reference the Veteran taking part in social 
activities with other residents, receiving visitors, and enjoying 
seeing people at the assisted living facility.  (See April 2009, 
October 2009, and January 2010 VA treatment records).  The VA 
treatment records after the October 2008 VA examination also do 
not report that the Veteran is suffering from a near continuous 
depression which is affecting his ability to function 
independently, appropriately, and effectively.

The VA examination report and VA treatment records also did not 
note any neglect of personal hygiene, disorientation to time or 
place, or gross impairment in the Veteran's thought process or 
communication.  To the contrary, the VA treatment records and VA 
examiner found the Veteran was appropriately dressed and groomed.  
Finally, neither the VA examiner nor the VA treatment records 
reported that the Veteran had obsessional rituals which 
interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent evaluation.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

In this case, the Veteran has been assigned GAF scores of 55 and 
60 in VA treatment records between July 2008 and January 2010.  
However, at the October 2008 VA examination the Veteran was 
assigned a GAF score of 43.  GAF scores ranging between 41 and 50 
indicate some serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 51 and 60 
indicate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  In viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most closely 
approximate that contemplated by a 50 percent evaluation.

The Board acknowledges that the October 2008 VA examiner assigned 
the Veteran a GAF score of 43.  The VA examiner specifically 
noted that the GAF score of 43 was given because the Veteran had 
no friends, low social tolerance, and lack of pleasure.  (See 
October 2008 VA examination).  In other words, the assignment of 
the GAF score appears largely due to the Veteran's social 
impairment.  As discussed above, a disability rating cannot be 
assigned based on social impairment alone.  See 38 C.F.R. § 
4.126.  Regardless, the GAF score will not be relied upon as the 
sole basis for an increased disability rating.  Instead, the 
Board has considered the entire claims file, including the 
October 2008 VA examination and VA treatment records.  In 
reviewing all this evidence, the Board finds that the Veteran's 
symptoms do not warrant an evaluation higher than 50 percent 
despite the October 2008 VA examiner's GAF score assessment of 
43.

It is acknowledged that the October 2008 VA examiner indicated 
that the Veteran's condition was of "severe" intensity with 
impaired social relationships, judgment, mood and range of 
activities.  The characterization of the anxiety disorder as 
severe is not, however, dispositive of the issue.  Rather, the 
Board must evaluate the Veteran's disability in light of all the 
evidence.  See 38 C.F.R. § 4.2, 4.6 (2009).  In this regard, it 
is noted that more recent VA treatment records suggest that the 
Veteran is more socially engaged since his move to an assisted 
living facility.  There is no evidence of recent suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, or 
the inability to establish and maintain effective relationships.  
Although the veteran does appear to have near continuous 
depression, this one symptom alone does not warrant the 
assignment of a higher rating as his condition more closely 
approximates a 50 percent rating. 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's own contentions that his 
generalized anxiety disorder warrants an evaluation greater than 
50 percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.130 with 
respect to determining the severity of his service-connected 
generalized anxiety disorder.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some serious symptoms such as severe depression, but 
his overall disability picture does not warrant a higher rating 
in excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for a generalized anxiety 
disorder.  The October 2008 VA examiner also found that the 
Veteran has not worked since 1976.  It was noted that he had 
worked for the railroad for 27 years until he was laid off.  
There is no evidence that he has pursued employment in recent 
years, or is unable to work due to his generalized anxiety 
disorder.

The Veteran contends he has depression, difficulty in 
establishing social relationships, sleep disturbances, and 
feelings of sadness, guilt, and worthlessness.  As noted above, 
however, these symptoms were already contemplated in the rating 
currently assigned.  There is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 50 percent 
evaluation for the Veteran's generalized anxiety disorder.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for 
a generalized anxiety disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


